DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 41-56, 58-59, 61-62 are pending in this application. Claims 45-48, 52, and 59 are withdrawn from consideration being directed to a non-elected embodiment. At least independent claims 41, 58, and 61 have been amended to change the scope of the claimed invention.

Response to Arguments
Applicant’s arguments with respect to claim(s) 41, 58, and 61 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41-43, 51, 53-55, 58, and 61-62 are rejected under 35 U.S.C. 103 as being unpatentable over Nordbruch et al. (US 2014/0371981 A1) in view of Healey et al. (US 2015/0158486 A1).
Regarding claim 41, Nordbruch teaches a method of configuring a device (apparatus 201 and/or driver assistance system 303) to control a vehicle operated by a first user, the method comprising:
[0011]) configured to: 
while the vehicle is in operation by a first user ([0025], [0058], [0061]: Fig. 4, steps 401-405 pertain to an instantaneous/existing driving situation): 
monitor the operation of the vehicle by the first user ([0025], Fig. 4, step 403) to detect at least one user driving behavior (“vehicle guidance activity”) of the first user for at least one driving feature of the vehicle in a first driving context ([0024]) to develop a first portion of a first driving profile for the first user (Fig. 4, step 405: create driving parameters in accordance with the monitored vehicle guidance activity); and 
monitor the operation of the vehicle by the first user ([0025], Fig. 4, step 403) to detect at least one user driving behavior (“vehicle guidance activity”) of the first user for at least one driving feature of the vehicle in a second driving context ([0024]; [0028] for examples are driving situation classes; [0035]: drive differently on wet road than dry road; [0063]) to develop a second portion of the first driving profile for the first user (Fig. 4, step 405: create driving parameters in accordance with the monitored vehicle guidance activity); and 
upon receiving a request to control at least one driving feature of the vehicle in a driving context ([0012]: “When the driver assistance system is controlling the vehicle”; [0027]: “…the driver him- or herself was controlling the vehicle”; Given that Nordbruch teaches both the driver controlling the vehicle and the driver assistance system controlling the vehicle, Examiner submits that there is necessarily some kind of signal/“request”, either from the user or within the vehicle system, to activate each of the autonomous control and the manual control):
determine whether the driving context is the first driving context or the second driving context (Fig. 4, step 409 using the example of a passing maneuver; see [0028] for other driving situation classes); 

identify the at least one user driving behavior of the first user for the at least one driving feature of the vehicle in the first driving context based upon the first driving profile (Fig. 4, step 411 and related text [0062]); and 
control the at least one driving feature of the vehicle according to the at least one user driving behavior of the first user for the at least one driving feature of the vehicle in the first driving 15/121,123Page 3context (Fig. 4, step 411 and related text [0062]); 
when the driving context is the second driving context and the vehicle is being controlled by the first user ([0028] for examples are driving situation classes; [0035]: drive differently on wet road than dry road; [0063]):
identify the at least one user driving behavior of the first user for the at least one driving feature of the vehicle in the second driving context based upon the first driving profile (Fig. 4, step 411 and related text [0062]; Note that [0058] specifies that Fig. 4 is not limited to a passing maneuver situation; see at least [0028], [0035], and [0063] for evidence of other disclosed driving contexts); and 
control the at least one driving feature of the vehicle according to the at least one user driving behavior of the first user for the at least one driving feature of the vehicle in the second driving context (Fig. 4, step 411 and related text [0062]; Note that [0058] specifies that Fig. 4 is not limited to a passing maneuver situation; see at least [0028], [0035], and [0063] for evidence of other disclosed driving contexts), wherein the at least one driving feature is controlled differently based upon whether the driving context is the first driving context or the second driving context (see for example [0035]: drive differently on wet and dry road, and [0018-19] and [0021-22] for different speed preferences in different contexts).  
Nordbruch is silent regarding “determine whether the vehicle is being controlled by a first user or a second user different than the first user” or “when the vehicle is being controlled by the second user, use a second driving profile for the second user to control one or more driving features of the vehicle.” However, Healey teaches adapting assisted or autonomous driving to different drivers/passengers in which a driver identity is determined (Fig. 3, step 302, [0047]) and used to receive and apply the corresponding preferences to modify driving processes (Fig. 3, step 308, [0048] and step 310, [0050-51]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nordbruch to detect and implement control preferences of a second user, different from the first user, as taught by Healey in order to enable better driving or passenger experience (Healey [0015]) and to reduce the likelihood of multiple autonomous vehicles behaving in the same manner in an emergent situation, thereby reducing vulnerability to malicious attackers (Healey [0015], [0004]).
Regarding claim 42, modified Nordbruch teaches the method of claim 41, and Nordbruch also teaches that the at least one driving feature is selected from a driving feature set comprising:
a velocity of the vehicle in a driving context ([0018-19], [0021-22], [0031]); 
an acceleration of the vehicle in a driving context ([0031]); 
a maintained distance of the vehicle with respect to at least one other vehicle in a driving context ([0031]); 
a lane change frequency of the vehicle between at least two lanes in a driving context; 
a refueling threshold of the vehicle in a driving context; and 
a routing criterion of a route of the vehicle in a driving context.  
Regarding claim 43, modified Nordbruch teaches the method of claim 41, and Nordbruch also teaches that the driving context is selected from a driving context set comprising:
a vehicle causeway type context ([0028]); 
a vehicle type context; 
a vehicle condition context; 
a traffic congestion context ([0028]); 
a vehicle speed of at least one other vehicle operating near the vehicle ([0028]: “adaptive speed control”); 
a weather context ([0037]); 15/121,123Page 4 
a time of day context ([0037]); and 
a vehicle passenger context ([0039]).  
Regarding claim 51, modified Nordbruch teaches the method of claim 41, and Nordbruch also teaches that the detecting the at least one user driving behavior comprises: comparing at least one vehicle control input initiated by the first user with at least one user driving behavior model; and determining the at least one user driving behavior of the first user according to the user driving behavior model ([0047]: if the driver routinely looks over shoulder when turning it indicates anticipatory driving and/or if the driver tends toward excessive steering actions at high speed it constitutes “swerving”).  
Regarding claims 53, modified Nordbruch teaches the method of claim 41, and Nordbruch also teaches that when the driving context is the15/121,123Page 7 first driving context and the vehicle is being controlled by the first user, the identifying the at least one user driving behavior comprises: sending at least one vehicle control input initiated by the first user in the first driving context to a user driving behavior evaluation service ([0025], Fig. 4, step 403; [0056]: monitoring the driver’s vehicle guidance activity is done via sending sensor measurements from the monitoring device 203 to the parameter creation device 205; where the parameter creation device 205 combined with the furnishing device 207 reads on “a user driving behavior evaluation service” since under broadest reasonable interpretation the functions they perform constitute a “service”).   
Regarding claim 54, modified Nordbruch teaches the method of claim 53, and Nordbruch also teaches that the instructions are further configured to, receive from the user driving behavior evaluation service at least one automated driving behavior resembling the at least one user driving behavior of the first user (Fig. 4, step 405, [0055], [0060]: create driving parameters in accordance with the monitored vehicle guidance activity and furnish to a driver assistance system of the vehicle; where the parameter creation device 205 combined with the furnishing device 207 reads on “a user driving behavior evaluation service” since under broadest reasonable interpretation the functions they perform constitute a “service”). 
Regarding claim 55, modified Nordbruch teaches the method of claim 41, and Nordbruch also teaches that the instructions are further configured to, when the driving context is the first driving context and the vehicle is being controlled by the first user, upon detecting a user vehicle control input initiated by the first user and conflicting with controlling one or more of the at least one driving feature of the vehicle according to the at least one user driving behavior of the first user, adjust the at least one user driving behavior of the first user for the at least one driving feature of the vehicle in the first driving context ([0045]: an average is calculated over multiple monitored trips…for the average calculation, the ascertained driving parameters are weighted in terms of specific driving situations).  
Regarding claim 58, Nordbruch teaches a method of instructing vehicles operated by users to control at least one driving feature in a driving context, the method performed on a device (apparatus 201 and/or driver assistance system 303) having a processor and comprising:
executing on the processor instructions ([0011]: computer program executed on a computer) configured to, upon receiving from a vehicle while in operation in a driving context, at least one vehicle control input from a user ([0027]: “…the driver him- or herself was controlling the vehicle”): 
identify a user driving behavior (“vehicle guidance activity”) of the user of the vehicle in the driving context based on the vehicle control input ([0016], [0031]), 15/121,123Page 8 wherein the vehicle control input describes how the user manually controls one or more operational parameters of the vehicle while driving in the driving context ([0024], [0035]); and 
send to the vehicle at least one automated driving behavior to be used by the vehicle while operating in the driving context for the user ([0008]: after driving parameters are created, they are furnished to the driver assistance system; Fig. 3: “furnishing device 207” connected to “driver assistance system 303”), the at least one automated driving behavior selected in accordance with the user driving behavior of the user ([0023], [0025]).  
Nordbruch teaches that a driver identifier may be used to ensure that the same driver is always being monitored ([0048]), but Nordbruch is silent regarding “identify whether the user is a first user or a second user” or “wherein the at least one automated driving behavior is different for the first user than for the second user.” However, Healey teaches adapting assisted or autonomous driving to different drivers/passengers in which a driver identity is determined (Fig. 3, step 302, [0047]) and used to receive and apply the corresponding preferences to modify driving processes (Fig. 3, step 308, [0048] and step 310, [0050-51]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nordbruch to detect and implement different control preferences for a second user, as taught by Healey in order to enable better driving or passenger experience (Healey [0015]) and to reduce the likelihood of multiple autonomous vehicles behaving in the same manner in an emergent situation, thereby reducing vulnerability to malicious attackers (Healey [0015], [0004]).
Regarding claim 61, Nordbruch teaches a system comprising:
a processor ([0011]: executed on a computer); and 
memory comprising instructions that when executed by the processor ([0011]) cause operations for configuring a device (apparatus 201 and/or driver assistance system 303) to control a vehicle operated by a first user, the operations comprising: 
monitoring the operation of the vehicle by the first user ([0025], Fig. 4, step 403) to detect at least one user driving behavior (“vehicle guidance activity”) of the first user for at least one driving feature of the vehicle in a first driving context ([0024]) to develop a first portion of a first driving profile for the first user (Fig. 4, step 405: create driving parameters in accordance with the monitored vehicle guidance activity); 
monitoring the operation of the vehicle by the first user ([0025], Fig. 4, step 403) to detect at least one user driving behavior (“vehicle guidance activity”) of the first user for at least one driving feature of the vehicle in a second driving context ([0024]; [0028] for examples are driving situation classes; [0035]: drive differently on wet road than dry road; [0063]) to develop a second portion of the first driving profile for the first15/121,123Page 9 user (Fig. 4, step 405: create driving parameters in accordance with the monitored vehicle guidance activity); and
upon receiving a request to control at least one driving feature of the vehicle in a driving context ([0012]: “When the driver assistance system is controlling the vehicle”; [0027]: “…the driver him- or herself was controlling the vehicle”; Given that Nordbruch teaches both the driver controlling the vehicle and the driver assistance system controlling the vehicle, Examiner submits that there is necessarily some kind of signal/“request”, either from the user or within the vehicle system, to activate the autonomous control): 
determining whether the driving context is the first driving context or the second driving context (Fig. 4, step 409 using the example of a passing maneuver; see [0028] for other driving situation classes); 
when the driving context is the first driving context and the vehicle is being controlled by the first user: 
identifying the at least one user driving behavior of the first user for the at least one driving feature of the vehicle in the first driving context based upon the first driving profile (Fig. 4, step 411 and related text [0062]); and 
controlling the at least one driving feature of the vehicle according to the at least one user driving behavior of the first user for the at least one driving feature of the vehicle in the first driving context (Fig. 4, step 411 and related text [0062]); 
when the driving context is the second driving context and the vehicle is being controlled by the first user ([0028] for examples are driving situation classes; [0035]: drive differently on wet road than dry road; [0063]):
identifying the at least one user driving behavior of the first user for the at least one driving feature of the vehicle in the second driving context based upon the first driving profile (Fig. 4, step 411 and related text [0062]; Note that [0058] specifies that Fig. 4 is not limited to a passing maneuver situation; see at least [0028], [0035], and [0063] for evidence of other disclosed driving contexts); and 
controlling the at least one driving feature of the vehicle according to the at least one user driving behavior of the first user for the at least one driving feature of the vehicle in the second driving context (Fig. 4, step 411 and related text [0062]; Note that [0058] specifies that Fig. 4 is not limited to a passing maneuver situation; see at least [0028], [0035], and [0063] for evidence of other disclosed driving contexts), wherein the at least one driving feature is controlled differently based upon whether the driving context is the first driving context or the second driving context (see for example [0035]: drive differently on wet and dry road, and [0018-19] and [0021-22] for different speed preferences in different contexts).  
Nordbruch teaches that a driver identifier may be used to ensure that the same driver is always being monitored ([0048]), but Nordbruch is silent regarding “determining whether the vehicle is being controlled by a first user or a second user different than the first user” or “when the vehicle is being controlled by the second user, using a second driving profile for the second user to control one or more driving features of the vehicle.” However, Healey teaches adapting assisted or autonomous driving to different drivers/passengers in which a driver identity is determined (Fig. 3, step 302, [0047]) and used to receive and apply the corresponding preferences to modify driving processes (Fig. 3, step 308, [0048] and step 310, [0050-51]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nordbruch to detect and implement control preferences of a second user, different from the first user, as taught by Healey in order to enable better driving or passenger experience (Healey [0015]) and to reduce the likelihood of multiple autonomous vehicles behaving in the same manner in an emergent situation, thereby reducing vulnerability to malicious attackers (Healey [0015], [0004]).
Regarding claim 62, modified Nordbruch teaches the method of claim 41, and Nordbruch also teaches that the first portion of the driving profile for the user describes how the user manually controls one or more operational parameters of the vehicle while driving in the first driving context ([0027]: “…the driver him- or herself was controlling the vehicle”; [0016], [0031], [0059]).

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Nordbruch et al. (US 2014/0371981 A1) in view of Healey et al. (US 2015/0158486 A1) and Urmson et al. (US 2014/0081573 A1).
Regarding claim 44, modified Nordbruch teaches the method of claim 41, but Nordbruch, as modified, does not teach instructions are further configured to detect the driving context by “receiving at least one driving context descriptor from a driving context service”.  However, Urmson teaches an autonomous vehicle that receives road weather conditions (“driving context descriptor”) from a remote server ([0034], [0060], [0091-92]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nordbruch to receive a driving context descriptor from a driving context service as taught by Urmson in order to augment the vehicle’s perception of the environment leading to improved autonomous decision making and driving performance (Urmson [0003], [0034]).

Claims 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Nordbruch et al. (US 2014/0371981 A1) in view of Healey et al. (US 2015/0158486 A1) and Zhu et al. (US 9381916 B1).
Regarding claim 49, modified Nordbruch teaches the method of claim 41, and Nordbruch also teaches wherein, when the driving context is the first driving context and the vehicle is being controlled by the first user, the controlling the at least one driving feature further comprises: controlling the at least one driving feature of the vehicle according to the at least one user driving behavior of the first user (Fig. 4, step 411 and related text [0062]) but Nordbruch, as modified, does not teach controlling the at least one driving feature of the vehicle according to “at least one user interest indicated by the15/121,123Page 6 first user”. However, Zhu teaches that an autonomous vehicle may have a user interface that allows the driver to select a driving style, e.g. aggressiveness. Doing so may change the thresholds the vehicle uses in decision making processes, e.g. whether to pass a vehicle, distance from other vehicles, or speed control (col. 14, lns. 30-51; col. 14, ln. 62 – col. 15, ln. 2; col. 15, lns. 11-21). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nordbruch to control driving features according to a user interest as taught by Zhu in order to improve the riding experience for the user by adapting vehicle performance to the user’s particular objectives (Zhu col. 14, lns. 35-42, col. 15, lns. 11-13).
Regarding claim 50, modified Nordbruch teaches the method of claim 49, and Nordbruch, as modified, also teaches that the at least one user interest of the first user is selected from a user interest set comprising:
a time conserving user interest; 
a time predictability promoting user interest; 
a toll reduction user interest; 16-20
a fuel economizing user interest; 
a vehicle maintenance reducing user interest; 
an emission reducing user interest; 
a driving safety promoting user interest (Zhu col. 14, lns. 38-42; col. 14, lns. 64-66; see rejection of claim 49); and 
a smooth driving experience promoting user interest (Zhu col. 14, ln. 67 – col. 15, ln. 2; col. 15, lns. 16-20; see rejection of claim 49).  

Claims 56 are rejected under 35 U.S.C. 103 as being unpatentable over Nordbruch et al. (US 2014/0371981 A1) in view of Healey et al. (US 2015/0158486 A1) and Victor et al. (US 2015/0258996 A1).
Regarding claim 56, Nordbruch teaches the method of claim 41, and Nordbruch also teaches that the instructions are further configured to, when the driving context is the first driving context and the vehicle is being controlled by the first user, describe […] the at least one user driving behavior of the first user for at least one driving feature of the vehicle in the first driving context ([0047]: driving behavior described as “anticipatory” and “swerving”). Nordbruch, as modified, does not teach “for the first user”, i.e. “describe for the user the at least one user driving behavior…”, akin to providing feedback to the user. However, Victor teaches a method for context-based coaching of a driver which includes providing a message describing for the user how his or her driving behavior differs from a desired behavior (numerous examples provided throughout e.g. [0045] regarding headway keeping; [0049] regarding different feedback based on context). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nordbruch by describing the driving behavior for the user as taught by Victor in order to make the driver aware of unsafe behavior/habits and coach the driver to adopt more desirable behavior (Victor [0001], [0003]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNA M MOTT whose telephone number is (571)272-6329.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GENNA M MOTT/Primary Examiner, Art Unit 3662